Earl Warren: Number 88, National Labor Relations Board, Petitioner, versus Fruit and Vegetable Packers and Warehousemen, Local 760, et al. Mr. Solicitor General.
Archibald Cox: Mr. Chief Justice and may it please the Court. This is one of two cases that are here on certiorari to review judgments of the two courts of appeals involving the application of the recent amendments of-- to the National Labor Relations Act to Union concerted activities at retail stores independently on selling the goods of an employer produced by an employer who has been engaged and is engaged in a labor dispute with the Union. In the instant case, the question is whether it is an unfair labor practice for the Union to picket the retail store with signs asking consumers not to purchase a product made by another employer, in this case several hundred miles away, with whom the Union had a labor dispute. In the case next to be argued, the Servette case, the question is whether the Union may request the manager of one of the retail stores not to purchase from the primary employer, as we call him, the one with whom it has the dispute. And, second, if it refuses, whether the Union may pass out hand bills, otherwise, without picketing, request the consumers not to purchase those products. We say that the case involving picketing does involve an unfair labor practice and that the case involving the request directed to the managers of the store and to the passing out hand bills and other forms of publicity does not involve an unfair labor practice. That rather nice distinction results, we contend, from the language of the statute and is not one simply-- and this one made by Congress rather than one to be made independently.
Potter Stewart: What's your definition of picketing, in other words, I have in mind, why is the standing in front of the entrance of the store and passing out hand bills, why isn't that picketing?
Archibald Cox: If there's no placard, that would not, I think, have been regarded as picketing.
Potter Stewart: Is that-- that's the deposited-- dispositive factor, is it, whether a man has a sign on him like a signage man--
Archibald Cox: That seems to have been what Congress regarded as dispositive, whether there was patrolling with the sign.
Potter Stewart: Well, let's say there's patrolling and handing out signs-- handing out hand --
Archibald Cox: I would say-- I would say it wasn't a sign, but if you wish to call it a sign --
Potter Stewart: Hand bill.
Archibald Cox: I would-- well, if it's patrolling and handing out-- there might be room for argument as to which it is.
Potter Stewart: Well, I --
Archibald Cox: We don't have that in this case.
Potter Stewart: Well, that --
Archibald Cox: I recognized it's a --
Potter Stewart: I want to --
Archibald Cox: -- a closed line and, as the statute has drawn, since it speaks of publicity other than picketing --
Potter Stewart: And it doesn't define picketing, does it?
Archibald Cox: And it does not define picketing.
Potter Stewart: And your definition of picketing is, if the man had signs on them, is that it?
Archibald Cox: Or that they are carrying a placard --
Potter Stewart: Or that they're carrying.
Archibald Cox: And patrolling. There were various references in the debate to ambulatory picketing and that that was what was forbidden.
Potter Stewart: But ambulatory passing out hand bills is not picketing?
Archibald Cox: Well, that one, as I said before, I hesitate to say clearly one way or the other. I would think that was a question for the Board to decide in the first instance. We don't have any ambulatory passing out. Well, I mean, as walking. It was one that came into the congressional debate several --
Speaker: (Inaudible)
Archibald Cox: I think it probably is.
Potter Stewart: How about standing and holding a sign, is that --
Archibald Cox: I -- it's just that there's a nice line here that I can't answer --
Potter Stewart: Well, but --
Archibald Cox: In the case.
Potter Stewart: But this is a line you suggest we have to draw that Congress has drawn in the case --
Archibald Cox: I suggested in this case, it is agreed that there was picketing, the first case. And, in the second case, it is agreed that there was no picketing.
Potter Stewart: No hand bills, I take it.
Archibald Cox: And, therefore, we are not under the ne -- as I understand it, therefore, we are not under the necessity of dealing with some of these nice borderline cases. I think the short time that I have this afternoon could be best spent if I said just a few words about the evolution of the statutory provision involved in these two cases, and I'll recall the particular practice of this case again tomorrow morning when we come to deal with it precisely. And, I think you'll find it most convenient, in both these cases, to refer to a very slim gray document numbers 88 and 111, which we have distributed as a comparative print of the Taft-Hartley version of this section, comparing it with the set of the provisions added in 1959. The parts of Section 8 (b)(4) that we're concerned with have always dealt with secondary boycotts. That is to say, with Union activities in which there are two employers. The so-called primary employer with whom the Union has its dispute, here, the packer of these apples, and a secondary employer, a neutral employer in the sense that he has no interest in the dispute who may be distributing the goods, as here, or may have some other connection, maybe a supplier of the primary employer. He is usually called the secondary employer. In our print, the Taft-Hartley version is set forth in roman type and you'll notice the gist of those parts that we're concerned with “where making it an unfair labor practice for a Union to induce,” on page 2, “or encourage the employees of any employer,” and then, we skip the italics, “to engage in certain kinds of conduct.” And, this is important in the Servette case, “to engage in a strike or a concerted refusal, in the course of their employment, to use, manufacture, process, transport, or otherwise, work on or handle any goods or s -- materials or to perform any services that deals with refusals to render employment services.” And then, skipping to B -- skipping down to the -- “where an object thereof is,” skipping over to B, “forcing or requiring any other -- any employer or other person to cease dealing with the primary employer,” so that you always have two employers in these situations, “and you had, necessarily, always an inducement to employees to strike or otherwise withhold employment services.” And there were two a -- two criticisms, one primary criticism of the limitations on this section, and I want to mention there were others but only one that need to be mentioned now. One of the complaints was that the requirement of inducing or encouraging the employees to engage in a strike against the secondary employee meant that the Union could go to the secondary employer and say “we will call a strike of your employees or we will do various other things causing trouble for you,” and that wouldn't be an unfair labor practice. The unfair labor practice wouldn't come about until there was some inducement of the employee. That had two consequences that the critics complained of. One was that it meant, because of the delays in the administrative and judicial process, that the secondary employer would suffer some harm before he ever could get any relief. It also meant, in terms of the interest of the primary employer, that the secondary employer, not having much interest in this, threatened with trouble, the full impact of which he knew nothing about, it might be serious, it might be trivial. The easy thing for him to do, often, would be to cutoff dealing with the primary employer. And, both those things, the critics from one side, under the Taft-Hartley Act, said we're undesirable. And, their solution was to put in the language that now appears on page 2 in italics, after a little roman two, “so as to make it an unfair labor practice for the labor organization for little two to threatened, coerce, or restrain any person,” and that refers to the secondary employer, as a matter of grammar if you read it all the way through, “for the purpose of making him cease selling the goods of the primary employer.” The word “objection” is raised to that also. That was the proposal of the Eisenhower Administration and Senator McClellan and others. One objection that was raised recalled the experience of labor unions in going to secondary employers, and it's saying to them, “look, this shop that we have a dispute with is run by racketeers or pays such low wages that it's a disgrace to the community. We want you to stop dealing with it.” No threat, no coercion, just a plain request. One of the big strikes in the clothing industry in 1929 that Senator Kennedy and others recall during the debate was settled when a Chicago retailer went to his supplier of clothing and said “if you don't settle this strike with the Amalgamated Clothing Workers -- settle this dispute with the Amalgamated Clothing Workers without a strike, I'm going to take away $1 million of business annually.” He wasn't yielding to a threat. He wasn't coerced. He was persuaded that it was a good thing for the community. And, one of the objections to the language about threaten, coerce, and restrain was that it might stop that. The response was that it wouldn't, and the critics, on that point, accepted the assurance, you'll find this on our briefs, that it wouldn't stop that kind of a problem, unaccompanied by any threat of economic pressure to a secondary employer.
Potter Stewart: It's just direct persuasion of the secondary employers, is that it?
Archibald Cox: This is just direct persuasion of him, in the sense of pointing out “it's good for the community, it's good for business. In the long run, it may be good for your business. But know, if you don't, I'll do something.”
Potter Stewart: And no pressure on his employees?
Archibald Cox: And no -- nothing of that kind at all, no, nor on his customers.
Potter Stewart: Right.
Archibald Cox: Now, the second argument that developed around this phrase had to do with what we now call consumer picketing and other efforts to induce consumers not to deal with the secondary employer. Senator Kennedy and Congressman Thompson in the House and others who we're in that group supporting moderate legislation said that they we're concerned that the language “to threaten, coerce, and restrain any person” would have the effect of preventing a Union -- I see that my time is up.